Citation Nr: 1117449	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  06-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for multiple nevi. 

4.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD) prior to October 26, 2006. 

5.  Entitlement to a rating greater than 50 percent for PTSD since October 26, 2006.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to April 1970 and November 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and September 2006 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

During the pendency of the appeal a December 2007 Decision Review Officer (DRO) decision granted the Veteran a 30 percent disability rating for his PTSD effective January 6, 2006, the date of the Veteran's claim for an increased rating.  Then a March 2007 rating decision granted the Veteran an increased rating of 50 percent, effective October 26, 2006.  Inasmuch as a rating higher than 30 percent and 50 percent for the service-connected PTSD is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claims for higher ratings, as reflected on the title page, remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 2008 the Veteran testified before the undersigned Acting Veterans Law Judge. 

In March 2008, the Board denied service connection for limpoma of the right groin and remanded the issues of entitlement to service connection for lumbar spine disability, a bilateral knee disability, and multiple nevi, as well, as remanded the Veteran's claims for an increased rating for his PTSD.  In June 2010 the Board found that the RO completed its part of the requested development and no further action on behalf of the RO and Board to ensure compliance with the remand directive was required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board then denied service connection for a lumbar spine disability, service connection for a bilateral knee disability, and service connection for multiple nevi.  The Board also denied increased ratings for PTSD.  The Veteran thereupon submitted an appeal to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an Order granting a Joint Motion to vacate the Board's decision on all claims decided in the June 2010 decision and remanded the issues back to the Board.   

The Board notes that in April 2011 the Veteran's representative forwarded to the Board medical evidence; however, no waiver of initial RO jurisdiction was with the evidence.  The Board finds that since this medical evidence pertains to the issues being remanded a waiver of initial RO jurisdiction is not warranted.  

The issues of entitlement to service connection for lumbar spine disability, a bilateral knee disability, and multiple nevi, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.   Prior to October 26, 2006, the Veteran's PTSD is manifested by sleep disturbances, decreased motivation, decreased energy, irritability and anxiety; his symptoms were described as moderate in nature.  However, there is no evidence that the Veteran's PTSD symptoms are so severe as to manifest in any of the following: flattened affect, impairment of memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

3.  Since October 26, 2006, the Veteran's PTSD is manifested by flattened affect, impairment of memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, there is no evidence that the Veteran's PTSD symptoms are so severe as to manifest in any of the following: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.   Prior to October 26, 2006, the criteria for the assignment of a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).  

2.  Since October 26, 2006, the criteria for the assignment of a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in January 2006, May 2008, and May 2009.  These letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the February 2007 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the May 2008 and May 2009 letters.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in September 2006 and in December 2009.  The Board finds that the VA examination is are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing and testified before the Board in January 2008. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided. 

II.  Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).   In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time Veteran requested an increase rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the claim on appeal involves a request for higher initial rating following the grant of service connection, the Board has characterized that issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. §§  3.102, 4.3

The September 2006 RO rating decision continued the Veteran's 10 percent disability rating for his PTSD.  During the pendency of the appeal a December 2007 DRO decision granted the Veteran an increased rating of 30 percent effective January 6, 2006.  A March 2007 rating decision granted the Veteran an increased rating effective October 26, 2006.  The RO has assigned the Veteran's PTSD disability 30 percent and 50 percent ratings pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated 30 percent prior to October 26, 2006, and 50 percent since October 26, 2006, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 30 percent disability rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

To warrant a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A careful review of the Veteran's claims file reveals that during the course of the appeal, the Veteran has been assigned GAF scores of 40, 48, and 55.  GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board notes that in February 2011 the Court issues an Order granting a Joint Motion to vacate the June 2010 Board decision that denied the Veteran an increased rating for his PTSD for both periods on appeal.  The Joint Motion discussed the Veteran's reasons and basis for denying the Veteran's claim, specifically the Joint Motion found that the Board did not adequately consider the evidence of record in light of the applicable law of Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As listed above, the Board notes that under Mauerhan, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The Board finds that the denials herein below consider all of the Veteran's symptoms, not just those listed in the rating criteria.  However, as noted below, based on the totality of the Veteran's symptoms the Board finds that increased ratings are not warranted.

Prior to October 26, 2006

As noted above, the September 2006 RO rating decision continued the Veteran's 10 percent disability rating for his PTSD.  During the pendency of the appeal, the December 2007 DRO decision granted the Veteran an increased rating of 30 percent effective January 6, 2006.  A March 2007 rating decision granted the Veteran an increased rating effective October 26, 2006.  After a careful review of the Veteran's claims file the Board finds that an increased rating in excess of 30 percent is not warranted prior to October 26, 2006.  The Board finds that prior to October 26, 2006, the Veteran's PTSD is manifested by sleep disturbances, decreased motivation, decreased energy, irritability and anxiety; his symptoms were described as moderate in nature.  These symptoms are evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  However, there is no evidence that the Veteran's PTSD symptoms are so severe as to manifest in any of the following: flattened affect, impairment of memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; which would be evidence of occupational and social impairment with reduced reliability and productivity. 

The Veteran reported he received biweekly treatment for PTSD by O.P., MA, LPC. In February 2008, O.P. submitted a statement that the Veteran began biofeedback therapy beginning on June 2006 for symptoms of stress, anxiety, sleep disturbance, tension and irritability related to his PTSD.

In September 2006, the Veteran was afforded a VA psychiatric examination; the claims file was available to the examiner and reviewed.  The Veteran reported nightmares, bad dreams, hypervigilance, easy startle reflex, depression, decreased energy and concentration, decreased motivation and irritability.  It was noted that the Veteran had these symptoms for many years and they were moderate in nature.   He noted that he had his own consulting company, and previously worked for the government as an aircraft accident examiner.  He indicated that he has generally been able to do his job and did not miss any time from work.  He reported that he was in his second marriage for the past 20 years, and had a generally normal relationship with his family but kept in touch with people less than he should. Mental status examination revealed the Veteran was casually dressed, cooperative, and oriented to person, place and time.  Mood was neutral, affect was appropriate, and speech was normal.  There were no perceptual problems.  Thought processes and thought content were normal.  There was no suicidal or homicidal ideation. Insight, judgment, and impulse control were fair.  The examiner noted that the Veteran was able to work and appeared to have a supportive social network; he spent his days reading and was able to do his activities of daily living okay.  The examiner diagnosed PTSD and assigned a GAF score of 55, noting "moderate" symptoms.

After a careful review of the Veteran's claim file the Board finds that the above-cited evidence does not allow for a disability rating in excess of 30 percent prior to October 26, 2006.  The Veteran is currently in receipt of a 30 percent disability rating which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In order for the Veteran to warrant the next higher disability rating of 50 percent there must be evidence of occupational and social impairment with reduced reliability and productivity.  The Veteran's private medical records, VA examination, and his own statements reveal that he does have impaired judgment, impaired abstract thinking, and disturbances of motivation; however, those symptoms, as well as the Veteran's other PTSD symptoms, are reflective of evidence of occupational and social impairment with reduced reliability and productivity.  There is no evidence of flattened affect, speech problems, panic attacks, difficulty in understanding complex commands, impairment of short-and long-term memory, or difficulty in establishing and maintaining effective work and social relationships.  Instead, the Veteran's claims file shows that prior to October 26, 2006, the Veteran's symptoms are manifested by difficulty with sleeping, nightmares, anxiety, and depression, which, as detailed in the law and regulations portion above, fits precisely into the criteria for a 30 percent rating.  In addition, the Veteran's own statements indicate that he has been able to establish and maintain effective work and social relationships; at the September 2006 VA examination he stated that he has been married for 20 years and has a normal relationship with his family.  Additionally, the Veteran's September 2006 GAF score of 55 is reflective of moderate impairment, which is consistent with a 30 percent disability rating.

In addition to there being no evidence of occupational and social impairment with reduced reliability and productivity there is also no evidence of record that prior to October 26, 2006, the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or by total occupational and social impairment.  
At the September 2006 VA examination the Veteran denied suicidal thought and though depression is demonstrated there is no evidence that it affects the Veteran's ability to function independently; in actuality, the Veteran stated at the September 2006 VA examination that he was independent in his activities of daily living.  In addition, there is no evidence of obsessional rituals which interfere with routine activities; illogical, obscure or irrelevant speech or near-continuous panic; or spatial disorientation.  Instead the evidence of record shows that the Veteran was cooperative at his examination, that he maintained his personal appearance and hygiene.  The Board notes that the Veteran's private physician stated that the Veteran was extremely irritable; however, this sole symptom is not reflective of any higher rating.  

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected PTSD prior to October 26, 2006.  The Veteran stated at his September 2006 VA examination that he was generally able to do his job and did not miss anytime from work; therefore, the Board finds that there is no evidence that there is a marked interference with employment, or frequent periods of hospitalization which renders the rating schedule impractical. 

In sum, the Board finds that prior to October 26, 2006, the Board finds that the Veteran's PTSD is manifested by sleep disturbances, decreased motivation, decreased energy, irritability and anxiety; his symptoms were described as moderate in nature.  However, there is no evidence that the Veteran's PTSD symptoms are so severe as to manifest in any of the following: flattened affect, impairment of memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, prior to October 26, 2006, an increased rating in excess of 30 percent is not warranted. 

Since October 26, 2006

As noted above, the March 2007 rating decision granted the Veteran an increased rating of 50 percent, effective October 26, 2006.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an increased rating in excess of 50 percent since October 26, 2006.  In order for the Veteran to warrant an increased rating there needs to be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, the Veteran's symptoms are manifested by flattened affect, impairment of memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; which is reflective of occupational and social impairment with reduced reliability and productivity.  Therefore, an increased rating in excess of 50 percent is not warranted. 

On October 26, 2006, the Veteran presented for an initial psychological assessment with W.G.F., Ph.D., at which time he reported intense dreams and nightmares and hypervigilance.  He also noted an increasing difficulty with concentration, attention and short-term memory which affected his work performance.  The Veteran indicated on rare occasions he felt detachment or estrangement from others and hearing voices of lost buddies.  It was noted that the Veteran had survivor's guilt and that he deferred promotions or job assignments so he would not be directly responsible for others.  Based on the Veteran's reported symptoms, Dr. W.G.F. diagnosed PTSD and assigned a GAF score of 40.

During his January 2008 hearing with the undersigned, the Veteran testified that he has sleep problems, a very low tolerance for ordinary things, irritability and depression.  He reported that he took an early retirement from his position with the government due to difficulty on the job with fellow co-workers and supervisors, but that he currently worked 2-3 days per week with his consulting business.

In December 2009, the Veteran was afforded a VA psychiatric examination; the claims file was available to the examiner and reviewed and the Veteran was found to be a reliable informant.  The Veteran reported an increase in symptoms due to a decrease in biofeedback therapy, namely: anxiety, nightmares, bad dreams, hypervigilance, easy startle reflex, checking his exits and entrances, and always trying to keep his back to the wall.  He indicated he was selectively isolative, only socializing with his wife and close friends and having difficulty dealing with strangers.  The mental status examination revealed that the Veteran was dressed appropriately, cooperative, and oriented to person, place and time.  His motor activity was calm and his speech was normal; his mood and affect were mildly anxious.  There was no perceptual impairment or thought disorder and his thought content was appropriate to the evaluation.  There was no suicidal or homicidal ideation and his memory, concentration, abstract reasoning, judgment, impulse and insight were all intact.  The examiner noted that the Veteran had good relationships with his stepson and parents and still remains good friends with his wife.  The examiner diagnosed PTSD which was "moderately severe."  He also noted the Veteran exhibited significant anxiety and depression, but that was due to his erectile dysfunction and irritable colon; the Veteran reported that he had anxiety about his leaving his house as a result of his irritable colon syndrome and finding a bathroom.    The examiner assigned a GAF score of 48.  With respect to employability, the examiner noted that the Veteran does work but with difficulty, in that he is only capable of working in isolation.  An alternative work environment would provide "extreme anxiety."  The VA examiner stated that the Veteran had occupational and social impairment with reduced reliability and productivity as a direct consequence of his isolation, sleep impairment, heightened arousal, avoidance of recreational and leisure activities, flashbacks, and mood swings.  

After a careful review of the Veteran's claims file the Board finds that since October 26, 2006, the Veteran's PTSD is manifested by symptoms of occupational and social impairment with reduced reliability and productivity.  There is evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the Board finds that the Veteran's PTSD clearly meets the criteria for the 50 percent disability rating.  In order for the Veteran to warrant a 70 percent disability rating there needs to be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  However, the Veteran specifically denied suicidal thoughts at the December 2009 VA examination, and though he reported checking his locks and the perimeter of his home, there is no evidence this obsessive ritual interferes with his routine activities. Nor is there evidence of illogical, obscure or irrelevant speech or near- continuous panic, as discussed above; at his December 2009 VA examination his impulse control was intact.   The Veteran was diagnosed with depression; however, the December 2009 VA examiner attributed this to his erectile dysfunction rather than his PTSD; therefore, it cannot be taken into consideration for an increased rating for his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA adjudicators must be able to distinguish, by competent medical evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not).  In addition, there is no evidence in the Veteran's claims file that he is unable to function independently.  Additionally, the Veteran was found to be cooperative during his evaluations; there was also no evidence of spatial disorientation and he maintained his personal appearance and hygiene.

While the Veteran's PTSD is demonstrated by the difficulty in adapting to stressful circumstances and failure to maintain positive social relationships those are the only symptoms that describe occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, as noted above that is not enough to warrant a 70 percent disability rating when the evidence clearly approximates the criteria for a 50 percent disability rating.  In addition, the Board finds that the Veteran does not warrant an increased rating of 100 percent since there is no evidence of total occupational and social impairment; there is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Though the Veteran reported hearing voices of lost buddies to W.G.F., he noted this was a rare occurrence.  Nor is there a persistent danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.

As noted above, in exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, there is no evidence that the Veteran's PTSD has either markedly interfered with his employment or has required multiple hospitalization.  Though it was noted that the Veteran is only capable of working in isolation, the December 2009 VA examiner did not indicate the Veteran was unemployable.  The Veteran did report having problems with his supervisors and co-workers in his previous job and taking an early retirement, but this was because they did not agree with the methods of investigation he was using.  There is no evidence that he was fired or forced to retire due to his PTSD. There is also no evidence showing that the Veteran has not been able to obtain employment due to his PTSD; therefore, an extraschedular rating is not warranted.  

In sum, since October 26, 2006, the Veteran's PTSD does not warrant an increased rating in excess of 50 percent.  The Veteran's psychiatric symptoms do not demonstrate a disability picture that more nearly approximates the next-higher, 70 percent, evaluation.  In sum, while meeting some criteria indicated under the 70 percent rating, the Veteran's disability picture nevertheless is found to be more closely approximated by the 50 percent evaluation throughout the rating period on appeal.  Indeed, the hallmarks of his disability appear to involve sleep disturbance, flashbacks, and disturbances in motivation and mood, all accounted for by the 50 percent rating.  Accordingly, the claim for increase is denied.



ORDER

Prior to October 26, 2006, an increased rating in excess of 30 percent for PTSD is denied. 

Since October 26, 2006, an increased rating in excess of 50 percent for PTSD is denied.


REMAND

As noted above, in June 2010 the Board denied service connection for lumbar spine disability, a bilateral knee disability, and multiple nevi.  The Veteran then appealed to the Court and in February 2011 the Court issued an Order granting a Joint Motion to vacate the Board's decision on all claims of service connection and  remanded the issues back to the Board.  

The February 2011 Joint Motion directed the Board to obtain all of the Veteran's service treatment records; it was found that the Veteran's service treatment records and service personnel records from his period of service from November 1971 to November 1974 (which includes service in the Reserves) were not of record.  Therefore, the Board finds that the RO should take all steps necessary to obtain the Veteran's service treatment records and service personnel records.  In requesting these records, VA should follow the current procedures of 38 C.F.R. § 3.159(c)(2) (2010) with respect to requesting records from Federal facilities; in addition, as specifically directed by the Joint Motion the RO should contact the Armor School that he attended during his service as well as the Headquarters and Headquarters Company (HHC) 78th Division Training.  If any records could not be obtained the RO must document all steps taken and issue a Memo of Unavailability. 

Accordingly, the case is REMANDED for the following action:

1. The RO should Make an attempt to obtain copies of the Veteran's service treatment records and service personnel records from his period of service from November 1971 to November 1974.  The RO should also contact, but not exclusively, the Armor School the Veteran attended and the HHC 78th Division Training.  If any records could not be obtained the RO must document all steps taken and issue a Memo of Unavailability.   All records and responses received should be associated with the claims file.  

2.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


